Citation Nr: 1417649	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  11-04 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction as secondary to service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for hypertension as secondary to service-connected PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to April 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by a Department of Veterans Affairs (VA)
Regional Office (RO), which denied the benefits sought on appeal.

The issue of entitlement to service connection for hypertension secondary to service-connected PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, erectile dysfunction was caused by his service-connected PTSD. 


CONCLUSION OF LAW

Erectile dysfunction is proximately caused by service-connected PTSD.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for erectile dysfunction secondary to service-connected PTSD, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

The Veteran seeks service connection for erectile dysfunction, which he asserts is caused by his PTSD and related treatment.  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Service connection may also be granted for certain chronic diseases listed at 38 C.F.R. § 3.309(a), as well as for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case there is no allegation or evidence of erectile dysfunction during service, so service connection on a direct basis is not warranted.  There is also no evidence of record that relates the Veteran's erectile dysfunction, which was diagnosed post service, back to service, so service connection under 38 C.F.R. § 3.303(d) is not warranted.  The medical evidence does, however, confirm that the Veteran is currently diagnosed with erectile dysfunction, as well as with PTSD, and in a January 2007 rating decision he was granted service connection for PTSD.  The issue is therefore whether his erectile dysfunction is caused by or aggravated by his service-connected PTSD.

In February 2009, the Veteran was afforded a VA examination to address his secondary service connection claim for erectile dysfunction.  The examiner, a nurse practitioner, opined that it was less likely as not that the Veteran's erectile dysfunction was caused by his PTSD.  However, she did not provide an explanation to justify this conclusion, and did not address whether erectile dysfunction was aggravated by PTSD.  See Allen, 7 Vet. App. at 448 (holding that the phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection).

According to a March 2010 VA treatment note, a VA psychiatrist opined that "it is as likely as not that the patient's erectile dysfunction is contributed to by both his depression and guilt, and medication for PTSD."  He explained that erectile dysfunction was a likely side effect of the medication the Veteran was taking for PTSD.  In an April 2010 mental health medication management note, the VA psychiatrist provided an assessment of erectile dysfunction "in context of depressed mood and chronic guilt, as well as SSRI therapy."  

In a separate, April 2010 VA treatment note, a urologist noted that hypertension - with which the Veteran was diagnosed - led to erectile dysfunction.  However, this comment was made in the context of the Veteran asking whether hypertension medications could cause erectile dysfunction.  The urologist did not address whether the Veteran's PTSD could cause or aggravate erectile dysfunction.

The Board finds the VA psychiatrist's opinion to be highly probative, as it is based upon examination of the Veteran and review of the Veteran's pertinent history, and provides an explanation for its conclusion.  The urology note from April 2010, while indicating that hypertension leads to erectile dysfunction, was nevertheless provided in a narrow context that did not address whether PTSD contributed to erectile dysfunction.  The February 2009 VA examiner's opinion, provided by a nurse practitioner, did not include a sufficient explanation for its negative finding regarding causation, and did not address whether erectile dysfunction was aggravated by PTSD.    

In short, the Board finds the evidence in favor of a nexus between erectile dysfunction and PTSD to be more probative than the evidence against such a finding.  Therefore, and affording the benefit of the doubt to the Veteran, service connection for erectile dysfunction secondary to the Veteran's service-connected PTSD is warranted.  38 C.F.R. §§ 3.102, 3.310.


ORDER

Service connection for erectile dysfunction is granted.



REMAND

The Veteran contends that his hypertension resulted from his service-connected PTSD.  

Although VA afforded the Veteran an examination in February 2009 to address his claimed hypertension, the Board finds the opinion inadequate.  The examiner did not provide an explanation to support her conclusion that the Veteran's hypertension was not caused by his PTSD.  Also, she did not address whether the Veteran's hypertension was aggravated by his service-connected PTSD.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (holding that the phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection).      

Further, in El-Amin v. Shinseki, 26 Vet. App. 136 (2013), the Court vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability.  Here, because there is no medical opinion addressing the secondary aspect of the Veteran's disability claim, i.e., whether his hypertension was aggravated by his service-connected PTSD, the Board finds that soliciting such an opinion is necessary to adjudicate this appeal.

Accordingly, the case is REMANDED for the following action:

1.  After all necessary paper and electronic record development is completed, send the Veteran's claims file to the examiner who conducted the February 2009 VA examination of the Veteran's claimed hypertension, or, if that examiner is not available, to a suitable replacement, to request that the examiner prepare an addendum to the February 2009 VA examination report. 

Request that the examiner review the claims file, and, if deemed necessary, conduct an appropriate VA examination of the Veteran regarding his hypertension. 

The examiner must provide an explanation to support her conclusion that the Veteran's hypertension was not caused by his service-connected PTSD. 

The examiner must also opine as to whether it is at least as likely as not that the Veteran's hypertension was AGGRAVATED by his service-connected PTSD. 

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability, as contrasted to a temporary worsening of symptoms. 

If the examiner finds that the Veteran's hypertension is aggravated (permanently worsened) by his service-connected PTSD, the examiner should indicate the degree of disability over and above the degree of disability that would exist without the aggravation caused by the service-connected PTSD.  

The examiner must provide an explanation for all opinions expressed. 

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Then, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


